        Case 21-60705                     Doc 9          Filed 06/23/21 Entered 06/24/21 00:45:27                                          Desc Imaged
                                                         Certificate of Notice Page 1 of 4

Information to identify the case:

                       Tina Yantz                                                             Social Security number or ITIN:      xxx−xx−2271
Debtor 1:
                                                                                              EIN: 82−2766943
                       First Name    Middle Name     Last Name

Debtor 2:                                                                                     Social Security number or ITIN: _ _ _ _
(Spouse, if filing)    First Name    Middle Name     Last Name                                EIN: _ _−_ _ _ _ _ _ _

United States Bankruptcy Court:     Western District of Virginia                                  Date case filed for chapter:            13     6/18/21

Case number:          21−60705
Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                         10/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                   About Debtor 1:                                                       About Debtor 2:
1. Debtor's full name                              Tina Yantz

2. All other names used in the
   last 8 years
                                                   17110 Paddington Ct.
3. Address                                         Jeffersonton, VA 22724
                                                   Suad Bektic                                                           Contact phone 540−349−3232
4. Debtor's  attorney
   Name and address
                                                   New Day Legal, PLLC
                                                   98 Alexandria Pike, Suite 10                                          Email: sbektic@newdaylegal.com
                                                   Warrenton, VA 20186

5. Bankruptcy trustee                              Herbert L Beskin(82)                                                  Contact phone 434−817−9913
     Name and address                              Chapter 13 Trusteeship
                                                   123 East Main St., Ste. 310                                           Email: hbeskin@cvillech13.net
                                                   Charlottesville, VA 22902

6. Bankruptcy clerk's office                                                                                             Hours open:
     Documents in this case may be filed                                                                                 8:00 a.m. − 4:30 p.m.
     at this address.                              Lynchburg Division
     You may inspect all records filed in          1101 Court St, Room 166
                                                   Lynchburg, VA 24504                                                   Contact phone 434−845−0317
     this case at this office or online at
      https://pacer.uscourts.gov.
                                                                                                                         Date: 6/19/21
                                                                                                                                 For more information, see page 2




Official Form 309I                                         Notice of Chapter 13 Bankruptcy Case                                                     page 1
         Case 21-60705                Doc 9         Filed 06/23/21 Entered 06/24/21 00:45:27                                        Desc Imaged
                                                    Certificate of Notice Page 2 of 4
Debtor Tina Yantz                                                                                                                         Case number 21−60705

7. Meeting of creditors                   August 6, 2021 at 10:00 AM                                               Location:
   Debtors must attend the meeting to
   be questioned under oath. In a joint   The meeting may be continued or adjourned to a later date. If Attend by Telephone Conference.
   case, both spouses must attend.        so, the date will be on the court docket.                     See attached list for Trustee's call−in
   Creditors may attend, but are not                                                                               number and passcode.
   required to do so.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 10/5/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following    You must file:
   deadlines.                              • a motion if you assert that the debtors are not entitled to receive a discharge
                                             under U.S.C. § 1328(f), or

                                           • a complaint if you want to have a particular debt excepted from discharge
                                             under 11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 8/27/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 12/15/21
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                           proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                         The debtor has not filed a plan as of this date. The hearing on confirmation will be held on:
                                          9/16/21 at 09:30 AM , Location: Video Conference before Judge Connelly. All parties connect using video
                                          conference instructions posted on the court website.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                           questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                           to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                           You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you believe
                                           that the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                           you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                    page 2
Case 21-60705   Doc 9   Filed 06/23/21 Entered 06/24/21 00:45:27   Desc Imaged
                        Certificate of Notice Page 3 of 4




       Bridge            Trustee          Toll Free Number    Participant
        Line                                                   Passcode
         1         UST Roanoke Office      (877) 451−9313      9499523#
         2               Beskin            (866) 581−9210      1752722#
         3              Callahan           (877) 934−5491      9319497#
         4              Farthing           (877) 953−6090      8983497#
         5              Goldstein          (877) 492−0156      7313672#
         6               Higgs             (877) 960−3871      4647388#
         7              Hutman             (866) 527−4091      8515643#
         8               Micale            (877) 952−9770      6550341#
         9                Scott            (877) 491−5685      9012607#
        10              Stevens            (877) 953−5197      7811951#
        11               Vogel             (877) 953−5927      9995849#
            Case 21-60705                Doc 9         Filed 06/23/21 Entered 06/24/21 00:45:27                                     Desc Imaged
                                                       Certificate of Notice Page 4 of 4
                                                              United States Bankruptcy Court
                                                               Western District of Virginia
In re:                                                                                                                 Case No. 21-60705-rbc
Tina Yantz                                                                                                             Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0423-6                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: Jun 21, 2021                                               Form ID: 309I                                                              Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 23, 2021:
Recip ID                 Recipient Name and Address
db                     + Tina Yantz, 17110 Paddington Ct., Jeffersonton, VA 22724-1793
tr                     + Herbert L Beskin(82), Chapter 13 Trusteeship, 123 East Main St., Ste. 310, Charlottesville, VA 22902-6800

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: sbektic@newdaylegal.com
                                                                                        Jun 21 2021 20:58:00      Suad Bektic, New Day Legal, PLLC, 98
                                                                                                                  Alexandria Pike, Suite 10, Warrenton, VA 20186

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 23, 2021                                            Signature:           /s/Joseph Speetjens
